DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "visible light blocking layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Sato (US 20150160760).
As to claim 1, Sato discloses a touch panel and method of making said touch panel (Abstract).  Sato discloses a flexible decorative laminate sheet comprising of:  a hard coat layer (paragraph 260); a decorative layer having visible light transmissivity and electric charge transmissivity (paragraph 291); a conductive layer forming a touch sensor (Id.); wherein the hard coat layer, the decorative layer, and the conductive layer are arranged in the stated order (Fig. 1; paragraphs 260 and 291), wherein an information display portion configured to display information when the touch sensor is activated is provided (Fig. 4; paragraph 270), and wherein the flexible decorative laminate sheet is formed into a 3-dimensional formed body through forming (“heat forming”, paragraphs 286-290).  
As to claim 5, the laminate of claim 1 is taught as seen above.  Sato discloses that the conductive layer may have conductive particles and a binder resin (paragraph 236).

Claims 7-8 are rejected for substantially the same reasons as claim 1 above.  Sato discloses that the flexible decorative laminate is used as a module in a touch panel with a display body provided on the conductive layer side of the module for a touch panel (paragraph 2 and 178).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20150160760) in view of Leong et al. (US 20140036428).
As to claim 2, the laminate of claim 1 is taught as seen above.  Sato fails to specifically teach or disclose a light blocking layer in the decorative laminate layer.  Leong discloses a touch sensor.  Leong teaches that is known and conventional in the art to place a light blocking layer between a decorative layer and a conductive layer in a touch sensor so as to provide a backlight for graphics that are printed on the decorative layer (paragraph 85).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the laminate of Sato with a light blocking layer because Leong teaches that the use of such a light blocking layers allows for a backlight to be provided to the graphics on the decorative layer.
	As to claims 3 and 4, the laminate of claim 2 is taught as seen above.  It is the position of the Examiner that perforating the light blocking layer in selected areas is a well-known and conventional method of allowing desired light to be displayed in a touch sensor and would have been obvious to include into the laminate of the above references as combined to provide a decorative effect.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745